Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by (KR 20150037383 A and KR’383 hereinafter, IDS submitted)
Regarding Claim 1, KR’383 discloses a hinge mechanism (3, figs. 1-7), comprising: 
a plurality of hinge beams (330-1 to 330-7) each extending longitudinally, the plurality of hinge beams being arranged in a row ([0068] and fig.7); and 
at least one hinge track module ([0058], 320-1 to 320-7), the at least one hinge track module movably coupling an adjacent pair of hinge beams of the plurality of hinge beams (support members 330 connected to segment 310-1 adjacent 310-2 when hinge block 30), the at least one hinge track module including: 
a track member (any of 320-1 to 320-7) including an arcuate slot (321 and 322) formed therein, the arcuate slot having a first end and a second end, the track member being coupled to a first hinge beam of an adjacent pair of hinge beams such that track 
a first hinge shaft member (fig.4d, 311) positioned at a first side of the track member, the first hinge shaft member being coupled to a second hinge beam of the adjacent pair of hinge beams such that the first hinge shaft member moves with the second hinge beam (shows in fig.5a, 310-1 to 310-7 connected to support 330-1 to 330-7 inserted into and movably received into one of the arcuate guide slots 321-322), 
the first hinge shaft member including: a first body portion with a first end portion; and 
a first hinge shaft (fig. 4d, 311) extending outward from the first end portion of the first body portion, the first hinge shaft being inserted into and movably received into the arcuate slot (guide slots 321 or 322) from the first side of the track member to movably couple the first hinge shaft member and the track member (fig.4d).
  
Regarding Claim 3, KR’383 discloses the hinge mechanism of claim 1, wherein, in a folded configuration of the hinge mechanism, the first hinge shaft abuts the first end of the arcuate slot formed in the track member (fig.4b), so as to restrict further sliding of the first hinge shaft in a first direction in the arcuate slot and a corresponding further folding motion of the hinge mechanism (guide slots 321 and 322 inserted into pin 311). 
 
Regarding Claim 4, KR’383 discloses the hinge mechanism of claim 3, wherein, in an unfolded configuration of the hinge mechanism, the first hinge shaft abuts the second end of the arcuate slot formed in the track member so as to restrict further sliding of the first hinge shaft in a second direction in the arcuate slot and a corresponding further 

Regarding Claim 5, KR’383 discloses the hinge mechanism of claim 1, wherein a contour of the arcuate slot in the track member guides a sliding movement of the first hinge shaft (fig.5a), from a position at the first end of the slot corresponding to a folded configuration of the hinge mechanism, and a position at the second end of the slot corresponding to an unfolded configuration of the hinge mechanism (figs. 4a-4b).  

Regarding Claim 6, KR’383 discloses the hinge mechanism of claim 1, wherein any pair of adjacent hinge beams is coupled by at least one hinge track module (fig. 4d).  

Regarding Claim 8, KR’383 discloses the hinge mechanism of claim 1, wherein the hinge mechanism is configured to be coupled in a computing device including a foldable display, at a portion of the computing device corresponding to a bendable section of the foldable display (4, fig.2), with the at least one hinge track module comprising a plurality of hinge track modules, the hinge mechanism further comprising: a first hinge beam bracket (331, fig.7) at a first end of the arrangement of the plurality of hinge beams and configured to be coupled to a first housing of a computing device; and a second hinge beam (331, fig.7) bracket at a second end of the arrangement of the plurality of hinge beams and configured to be coupled to a second housing of the computing device.  


Regarding Claim 9, KR’383 discloses the hinge mechanism of claim 8, wherein the first hinge beam bracket and a hinge beam (beam connecting two opposite sides of support members 330-1) at the first end of the arrangement of the plurality of hinge beams are movably coupled by one of the plurality of hinge track modules (shows in fig.7); and the second hinge beam bracket and a hinge beam (beam connecting other two opposite sides of support members 330-1)at the second end of the arrangement of the plurality of hinge beams are movably coupled by another of the plurality of hinge track modules (shows in fig.7).  

Regarding Claim 10, KR’383 discloses the hinge mechanism of claim 8, wherein the hinge mechanism is configured to rotate the first housing and the second housing between an unfolded configuration of the computing device and a folded configuration of the computing device (shows in fig.5C).  

Regarding Claim 16, KR’383 discloses (figs. 1-7) a foldable device, including: a housing having a first portion and a second portion (1 and 2); a foldable display (4) coupled to the first and second portions of the housing, the foldable display including a bendable section (fig. 3, bending part of display 4) ; and a hinge mechanism (3) positioned between the first portion and the second portion of the housing, 
at a position corresponding to the bendable section of the foldable display, the hinge mechanism including: a plurality of hinge beams (330-1 to 330-7) each extending longitudinally, arranged in a row; and

the at least one hinge shaft member including: a body having a first end portion; and a hinge shaft  (311) extending outward from the first end portion of the body, the hinge shaft having an outer peripheral contour corresponding to an inner peripheral contour of the arcuate slot (guide slots 321 or 322), the hinge shaft being inserted into and slidably received in the arcuate slot formed in the track member to movably couple the at least one hinge shaft member to the track member (fig.4d).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR’383 et al in view of LO et al (US Patent No. 10114421 B2 and LO hereinafter)
Regarding Claim 11, KR’383 discloses (figs. 1-7) the hinge mechanism of claim 1.  KR’383 does not explicitly disclose wherein at least one of the plurality of hinge beams includes: a body extending longitudinally along a length of the hinge beam; and a first wing extending outward from a first side of the body. However, LO discloses (figs. 2-7) wherein at least one of the plurality of hinge beams (200) includes: a body (1021) extending longitudinally along a length of the hinge beam; and a first wing (1022) extending outward from a first side of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first wing of LO to the hinge mechanism of KR’383 to fully apply the characteristics and functions of the flexible touch-display.

    PNG
    media_image1.png
    650
    548
    media_image1.png
    Greyscale


Regarding Claim 12, KR’383/LO discloses the hinge mechanism of claim 11.  LO further teaches (figs. 2-7) wherein the at least one of the plurality of hinge beams includes a second wing (1023) extending outward from a second side of the body, opposite the first side of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second wing of LO to the hinge mechanism of KR’383 to fully apply the characteristics and functions of the flexible touch-display.

Regarding Claim 13, KR’383/LO discloses the hinge mechanism of claim 12.  LO further teaches (figs. 2-7) wherein the first and second wings have an arcuate contour corresponding to a contour of the first hinge shaft (shaft to insert the slot) and a contour of the arcuate slot in the track. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an arcuate contour corresponding to a contour of the first hinge shaft of LO to the hinge mechanism of KR’383 to fully apply the characteristics and functions of the flexible touch-display.

Regarding Claim 14, KR’383/LO discloses the hinge mechanism of claim 13.  LO further teaches (figs. 2-7) wherein, in a folded configuration of the hinge mechanism, the first wing extends across a gap formed between the hinge beam and an adjacent hinge beam positioned at the first side of the hinge beam, and the second wing extends across a gap formed between the hinge beam and an adjacent hinge beam positioned at the second side of the hinge beam. It would have been obvious to one of ordinary 

Regarding Claim 15, KR’383/LO discloses the hinge mechanism of claim 14.  LO further teaches (figs. 2-7)  wherein, in an unfolded configuration of the hinge mechanism, the first wing is received in a space formed between the body of the hinge beam and the body of the adjacent hinge beam positioned at the first side of the hinge beam, and the second wing is received in a space formed between the body of the hinge beam and the body of the adjacent hinge beam positioned at the second side of the hinge beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wing is received in a space of LO to the hinge mechanism of KR’383 to fully apply the characteristics and functions of the flexible touch-display.

Allowable Subject Matter
Claims 2, 7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 2, the combination of KR’383/LO fails of discloses , “a second hinge shaft member positioned at a second side of the track member, the second hinge shaft member being coupled to the second hinge beam of the adjacent pair of hinge beams such that the second hinge shaft member moves with the second hinge beam, the 
Regarding claim 17, the combination of KR’383/LO fails of discloses, “wherein the at least one hinge shaft member includes: a first hinge shaft member positioned at a first side of the track member and coupled to the first hinge beam of the pair of adjacent hinge beams, and movably coupled to the track member at the first side of the track member; and a second hinge shaft member positioned at a second side of the track member and coupled to the first hinge beam of the pair of adjacent hinge beams, and movably coupled to the track member at the second side of the track member.”
The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 
Claims 7 and 18-20 are objected being depend on 2 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841